UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------X
CORY TERRELL JONES,

                               Plaintiff,
                                                           ORDER
               -against-                                   16-CV-1448 (JFB)(GRB)

NASSAU COUNTY, HEMPSTEAD POLICE                                                FILED
                                                                            IN CLERK'S OFFICF.
DEPARTMENT and POLICE OFFICER                                         U.S. DISTRICT COURT E.D.N.Y.
MR. COUSIN BDG # 1217,

                              Defendants.
                                                                      *      MAR oa 2G19        *
                                                                       LONG ISbAND OFFICE
----------------------------------------------X

JOSEPH F. BIANCO, District Judge:


       On February 13, 2019, Magistrate Judge Brown issued a Report and Recommendation

(the "R&R," ECF No. 84) recommending that the Court grant the motion to dismiss filed by

defendant Nassau County (ECF. No 69), grant in part and deny in part the motion to dismiss as

to the Hempstead Defendants, comprising the Hempstead Police Department and Police Officer

Anthony Cousins (ECF No. 68), and grant pro se plaintiff sixty (60) days to amend his

complaint. The R&R was served on plaintiff by mail on February 13, 2019. (ECF No. 85.) The

R&R instructed that any objections to the R&R be submitted within fourteen (14) days of service

of the R&R, with three days each for service and filing by mail, i.e., by March 7, 2019. (R&R at

13.) The date for filing any objections has thus expired, and plaintiff has not filed any objection

to the R&R. For the reasons set forth below, the Court adopts the thorough and well-reasoned

R&R in its entirety, grants the motion to dismiss filed by defendant Nassau County, and grants in

part and denies in part the motion to dismiss as to the Hempstead Defendants. In particular, the
motion is granted as to claims against the Hempstead Police Department and all claims against

defendant Cousins, with the exception of the excessive force claim, which may proceed. The

Court further adopts the recommendation to grant plaintiff sixty ( 60) days to amend his

complaint.

        Where there are no objections to a report and recommendation issued by a magistrate

judge, the Court may adopt the report and recommendation without de novo review. See Thomas

v. Arn, 474 U.S. 140, 150 (1985) ("It does not appear that Congress intended to require district

court review of a magistrate's factual or legal conclusions, under a de novo or any other standard,

when neither party objects to those findings."); see also Mario v. P & C Food Mias., Inc., 313

F.3d 758, 766 (2d Cir. 2002) ("Where parties receive clear notice of the consequences, failure

timely to object to a magistrate's report and recommendation operates as a waiver of further

judicial review of the magistrate's decision."); cf 28 U.S.C. § 636(b)(l)(c) and Fed. R. Civ. P.

72(b)(3) (requiring de novo review after objections). However, because the failure to file timely

objections is not jurisdictional, a district judge may still excuse the failure to object in a timely

manner and exercise its discretion to decide the case on the merits to, for example, prevent plain

error. See Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) ("[B]ecause the waiver rule is non

jurisdictional, we 'may excuse the default in the interests of justice."' (quoting Thomas, 474 U.S.

at 155)).


        Although plaintiff has waived any objection to the R&R and thus de novo review is not

required, the Court has conducted a de novo review of the R&R in an abundance of caution.

Having conducted a review of the Complaint, the motion papers, and the applicable law, and

having reviewed the R&R de novo, the Court adopts the analysis and recommendations

contained in the well-reasoned and thorough R&R in their entirety. Accordingly,
         IT IS HEREBY ORDERED that the motion to dismiss filed by defendant Nassau County

(ECF. No 69) is granted, and the motion to dismiss filed by the Hempstead Defendants (ECF No.

68) is granted in part and denied in part. Specifically, the motion is granted as to claims against

the Hempstead Police Department and all claims against defendant Cousins, with the exception

of the excessive force claim, which may proceed.

         IT IS FURTHER ORDERED that plaintiff shall have sixty (60) days from the date of this

Order to file an amended complaint. Plaintiff is warned that failure to file an amended complaint

by that time will result in the case proceeding only against defendant Cousins on the excessive

force claim. The dismissal of the claims against Nassau County and the Hempstead Police

Department will be with prejudice.

         IT IS FURTHER ORDERED that defendants serve a copy of this Order on plaintiff.

                                              so~nn/
                                                  SI JOSEPH F BIANCO
                                              ~SpPH F. BIANCO
                                             ()11TED STATES DISTRICT JUDGE

Dated:          March 8, 2019
                Central Islip, NY
